DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgement is made of amendment filed on 02/15/2022 The amendments of Applicant are entered and have been considered by Examiner. Claims 1-15 were previously pending. Claims 1, 2, 4-8, 10-13, and 15 have been amended. Claims 1-15 are pending.

Allowable Subject Matter
Claim 1-15 allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of semi-persistent configuration, semi-persistent scheduling, and repetitions of semi-persistent PUSCH transmissions, and procedures when SPS transmissions overlap.  For example, Babaei (US 2018/0092122), describes configuration of SPS configured resources by a base station and signaling the SPS configurations to user equipments via downlink control information.  The user equipment is able to perform transmissions of SPS on the uplink during a configured periodicity.  Babaei further discloses being able to perform multiple SPS-based PUSCH transmissions, in which when a second SPS based PUSCH transmission overlaps a first SPS based PUSCH transmission, a higher priority SPS based PUSCH transmission continues to be transmitted while the lower priority SPS based PUSCH transmission is 


Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENKEY VAN/           Primary Examiner, Art Unit 2477